In a negligence action to recover damages for personal injury sustained in a three-ear collision, the defendant Joseph McKee appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County, entered April 3,1964, as granted plaintiff’s motion for summary judgment against him and directed an assessment of damages. Order, insofar as appealed from, reversed, without costs, and motion denied. The learned Special Term granted summary judgment principally on the ground that the defendant McKee had pleaded guilty to driving a motor vehicle while intoxicated, which is a misdemeanor (Vehicle and Traffic Law, § 1192). Such conviction of driving while intoxicated does not afford a basis for summary judgment against said defendant, in view of the fact that the accident here involved three cars and any one or all of the drivers thereof might be found to be negligent. Proof of such conviction, however, is admissible in evidence at the trial for such consideration as the trier of the facts may deem warranted (Ando v. Woodberry, 8 N Y 2d 165; Knibbs v. Wagner, 14 A D 2d 987). Ughetta, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.